Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered March 20,1987, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. The defendant contends that because only one of the three police witnesses who testified at trial claimed to have actually seen the sales transaction this witness should not have been believed by the jury. However, resolution of issues of credibility as well as the weight to be accorded to the evidence are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be unpreserved for appellate review as a matter of law, and, in any event, without merit. Brown, J. P., Eiber, Sullivan and Harwood, JJ., concur.